DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Response to Amendments
The amended claims overcome the previous rejections. See the new rejections below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8-18, 20, 22, 24-27, and 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krames, US 2012/0091465 in view of Von Kanel, US 2013/0037857.
Claim 1: Krames discloses
providing a semiconductor substrate (bottom portion 801); 
forming a nanostructured pedestal (patterned portion of 801) on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 8); 
providing a seed area comprising an exposed top surface of the pedestal, the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm ([0035]);
and growing the heteroepitaxial layer on the seed area (FIG. 8) without nucleating substantially any threading dislocations (“An epitaxial or active layer may be subjected to a treatment, for example, a thermal treatment, that initiates the formation of misfit dislocations and avoids or minimizes the formation of threading dislocations
Krames does not disclose a growth mask. However, Von Kanel, in the same field of technology, discloses
providing a selective growth mask layer (630) on the top surface and side surface of the pedestal (FIG. 6); 
removing a portion of the selective growth mask layer (“Subsequently, this dielectric layer may be removed from elevated regions 110, 410, 610”; Von Kanel at [0096])
wherein the exposed top surface is approximately coplanar with a top surface of the selective growth mask layer (FIG. 6).
It would have been obvious to have had a growth mask in Krames in order to prevent epitaxial growth on the sides where growth is not desired.
Claim 3: Krames in view of Von Kanel discloses a process the same as the present claimed in important aspects, including the size of the seed area (see the present application at [0031]). Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977). 
Claim 5: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (FIG. 8).
Claim 6: the heteroepitaxial layer slopes outward proximate the seed area (FIG. 8).
Claim 8: the heteroepitaxial layer is grown entirely above a top surface of the selective growth mask layer (FIG. 8).
Claim 9: the semiconductor substrate is comprised of silicon (Krames [0036]).
Claim 10: Krames does not disclose the crystal orientation of the substrate. However, a [001] orientation is very common. See Von Kanel, ([0014], [0098]). It would have been obvious to have had this orientation in Krames as a common orientation in the art and one used in similar technology disclosed by Von Kanel. 
Claim 11: Von Kanel discloses at [0096] etching the selective growth mask layer to expose the seed area; as it is parallel to the top of the substrate, it will also be a (001) plane of the silicon.
Claim 12: Von Kanel discloses in FIGS. 7a, 7b, and 7d pedestals with a high aspect ratio between a shorter and longer dimension. The longer sides are clearly shown to be much longer than the short sides. It would have been obvious to have used such long pedestals in Krames as a known effective pedestal for heteroepitaxial growth. The length of those sides is not particularly disclosed. However, changes in dimension are not usually a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 13: the selective growth mask layer is comprised of silicon dioxide. “Dielectric layer 630 may for example be a thermal oxide formed on a patterned Si substrate.” Von Kanel at [0096].
Claim 14: Krames discloses forming a portion of a transistor from the heteroepitaxial layer. Krames at [0032].
Claim 15: Krames discloses the seed area having a linear surface dimension that ranges from about 10 nm to less than 25 nm. “The pitch, or lattice constant, of the pattern may be chosen to be … about 10 nm” (Krames at [0035]).
Claim 16: Krames discloses
providing a semiconductor substrate (801); 
forming a nanostructured pedestal on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 8); 
providing a seed area comprising a top surface of the pedestal, the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm ([0035]); 
and growing the heteroepitaxial layer on the seed area without nucleating substantially any threading dislocations (“An epitaxial or active layer may be subjected to a treatment, for example, a thermal treatment, that initiates the formation of misfit dislocations and avoids or minimizes the formation of threading dislocations in the active layer.” [0031]),
wherein the heteroepitaxial layer is grown entirely above a top surface of the selective growth mask layer (FIG. 8).
Krames does not disclose a growth mask. However, Von Kanel, in the same field of technology, discloses
providing a selective growth mask layer (630) on the top surface and side surface of the pedestal (FIG. 6); 
removing a portion of the selective growth mask layer (“Subsequently, this dielectric layer may be removed from elevated regions 110, 410, 610”; Von Kanel at [0096])
wherein the exposed top surface is approximately coplanar with a top surface of the selective growth mask layer (FIG. 6).
It would have been obvious to have had a growth mask in Krames in order to prevent epitaxial growth on the sides where growth is not desired.
Claim 17: a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area (Krames FIG. 8).
Claim 18: Krames in view of Von Kanel discloses a process the same as the present claimed in important aspects, including the size of the seed area (see the present application at [0031]). Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977). 
Claim 20: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (Krames FIG. 8).
Claim 21: the heteroepitaxial layer slopes outwardly proximate the seed area (Krames FIG. 8).
Claim 24: the semiconductor substrate is comprised of silicon (Krames [0036]).
Claim 25: Krames does not disclose the crystal orientation of the substrate. However, a [001] orientation is very common. See Von Kanel, ([0014], [0098]). It would have been obvious to have had this orientation in Krames as a common orientation in the art and one used in similar technology disclosed by Von Kanel. 
Claim 26: Von Kanel discloses at [0096] etching the selective growth mask layer to expose the seed area; as it is parallel to the top of the substrate, it will also be a (001) plane of the silicon.
Claim 27: Von Kanel discloses in FIGS. 7a, 7b, and 7d pedestals with a high aspect ratio between a shorter and longer dimension. The longer sides 
Claim 29: Krames discloses forming a portion of a transistor from the heteroepitaxial layer. Krames at [0032].
Claim 30: the seed area having a linear surface dimension that ranges from about 10 nm to less than 25 nm. “The pitch, or lattice constant, of the pattern may be chosen to be … about 10 nm” (Krames at [0035]).
Claim 31: the selective growth mask layer is comprised of silicon dioxide. “Dielectric layer 630 may for example be a thermal oxide formed on a patterned Si substrate.” Von Kanel at [0096].
Claims 32 and 33: “An epitaxial or active layer may be subjected to a treatment, for example, a thermal treatment, that initiates the formation of misfit dislocations and avoids or minimizes the formation of threading dislocations in the active layer.” [0031]. Furthermore, Krames in view of Von Kanel discloses a process the same as the present claimed in important aspects, including the size of the seed area (see the In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).

Claims 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897